People v Bernard (2017 NY Slip Op 08388)





People v Bernard


2017 NY Slip Op 08388


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2014-11248
 (Ind. No. 562/14)

[*1]The People of the State of New York, respondent,
vBrian Bernard, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Emily Constant, Acting District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Toomey, J.), rendered November 6, 2014, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The determination of a motion to withdraw a plea of guilty rests within the sound discretion of the County Court (see CPL 220.60[3]; People v Alexander, 97 NY2d 482, 485; People v Oden, 150 AD3d 1269, 1270). Here, the County Court providently exercised its discretion in denying the defendant's pro se oral application, in effect, to withdraw his plea of guilty, which was made at the time of sentencing. The record establishes that the defendant's plea was made knowingly, voluntarily, and intelligently (see People v Tyrell, 22 NY3d 359, 365; People v Haffiz, 19 NY3d 883, 885; People v Bediako, 119 AD3d 598).
Since the only substantive argument raised on the defendant's appeal concerns the voluntariness of his plea, which claim survives a valid waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10), we need not reach the defendant's contention that his appeal waiver was invalid.
MASTRO, J.P., CHAMBERS, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court